


EXHIBIT 10.32

 

STOCK OPTION

 

STOCK OPTION granted «Gdate», by AMR Corporation, a Delaware corporation (the
“Corporation”), and «First» «Last», employee number «ID», an employee of the
Corporation or one of its Subsidiaries or Affiliates (the “Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, the stockholders of the Corporation approved the 1998 Long Term
Incentive Plan at the Corporation’s annual meeting held on May 20, 1998 (such
plan, as may be amended from time to time, to be referenced the “1998 Plan”);

 

WHEREAS, the 1998 Plan provides for the grant of an option to purchase shares of
the Corporation’s Common Stock to those individuals selected by the Committee
or, in lieu thereof, the Board of Directors of AMR Corporation (the “Board”);
and

 

WHEREAS, the Board has determined that the Optionee is eligible under the Plan
and that it is to the advantage and interest of the Corporation to grant the
option provided for herein to the Optionee as an incentive for Optionee to
remain in the employ of the Corporation or one of its Subsidiaries or
Affiliates, and to encourage ownership by the Optionee of the Corporation’s
Common Stock, $1 par value (the “Common Stock”).

 

NOW, THEREFORE:

 

1.                                       Option Grant.  The Corporation hereby
grants to the Optionee a non-qualified stock option, subject to the terms and
conditions hereinafter set forth, to purchase all or any part of an aggregate of
«Shares» shares of Common Stock at a price of $«Price» per share (being the fair
market value of the Common Stock on the date hereof), exercisable in
approximately equal installments on and after the following dates and with
respect to the following number of shares of Common Stock:

 

Exercisable On and After

 

Number of Shares

 

«Vdate1»

 

«Shares1»

 

«Vdate2»

 

«Shares2»

 

«Vdate3»

 

«Shares3»

 

«Vdate4»

 

«Shares4»

 

«Vdate5»

 

«Shares5»

 

 

1

--------------------------------------------------------------------------------


 

provided, that in no event shall this option be exercisable in whole or in part
ten years from the date hereof and that the Corporation shall in no event be
obligated to issue fractional shares.  The right to exercise this option and to
purchase the number of shares comprising each such installment shall be
cumulative, and once such right has become exercisable it may be exercised in
whole at any time and in part from time to time until the date of termination of
the Optionee’s rights hereunder.

 

2.                                       Restriction on Exercise. 
Notwithstanding any other provision hereof, this option shall not be exercised
if at such time such exercise or the delivery of certificates representing
shares of Common Stock purchased pursuant hereto shall constitute a violation of
any rule of the Corporation, any provision of any applicable Federal or State
statute, rule or regulation, or any rule or regulation of any securities
exchange on which the Common Stock may be listed.

 

3.                                       Manner of Exercise.  This option may be
exercised with respect to all or any part of the shares of Common Stock then
subject to such exercise pursuant to whatever procedures may be adopted by the
Corporation.  In the event that at the time of such exercise the shares of
Common Stock as to which this option is exercisable have not been registered
under the Securities Act of 1933, the Optionee will make a representation that
he is acquiring the shares of Common Stock for investment only and not with a
view to distribution. Subject to compliance by the Optionee with all the terms
and conditions hereof, the Corporation or its agent shall promptly thereafter
deliver to the Optionee a certificate or certificates for such shares with all
requisite transfer stamps attached.  (In the event of a cashless exercise, the
Corporation or its agent will pay to the Optionee the appropriate cash amount,
less required withholdings.)

 

4.                                       Termination of Option.  This option
shall terminate and may no longer be exercised if (i) the Optionee ceases to be
an employee of the Corporation or one of its Subsidiaries or Affiliates; or (ii)
the Optionee becomes an employee of a Subsidiary that is not wholly owned,
directly or indirectly, by the Corporation; or (iii) the Optionee takes a leave
of absence without reinstatement rights, unless otherwise agreed in writing
between the Corporation and the Optionee; except that

 

(a)                                  If the Optionee’s employment by the
Corporation (and any Subsidiary or Affiliate) terminates by reason of death, the
vesting of the option will be accelerated and the option will remain
exerciseable until its expiration;

 

2

--------------------------------------------------------------------------------


 

(b)                                 If the Optionee’s employment by the
Corporation (and any Subsidiary or Affiliate) terminates by reason of
Disability, the option will continue to vest in accordance with its terms and
may be exercised until its expiration; provided, however, that if the Optionee
dies after such Disability the vesting of the option will be accelerated and the
option will remain exerciseable until its expiration;

 

(c)                                  Subject to Section 7(c), if the Optionee’s
employment by the Corporation (and any Subsidiary or Affiliate) terminates by
reason of Normal or Early Retirement, the option will continue to vest in
accordance with its terms and may be exercised until its expiration; provided,
however, that if the Optionee dies after Retirement the vesting of the option
will be accelerated and the option will remain exerciseable until its
expiration;

 

(d)                                 If the Optionee’s employment by the
Corporation (and any Subsidiary or Affiliate) is involuntarily terminated by the
Corporation or a Subsidiary or Affiliate (as the case may be) without Cause, the
option may thereafter be exercised, to the extent it was exercisable at the time
of termination, for a period of three months from the date of such termination
of employment or until the stated term of such option, whichever period is
shorter; and

 

(e)                                  In the event of a Change in Control or a
Potential Change in Control of the Corporation, this option shall become
exercisable in accordance with the 1998 Plan, or its successor.

 

5.                                     Adjustments in Common Stock.  In the
event of any stock dividend, stock split, merger, consolidation, reorganization,
recapitalization or other change in the corporate structure, appropriate
adjustments may be made by the Board in the number of shares, class or classes
of securities and the price per share.

 

6.                                     Non-Transferability of Option.  Unless
the Committee shall permit (on such terms and conditions as it shall establish),
an option may not be transferred except by will or the laws of descent and
distribu­tion to the extent provided herein. During the lifetime of the Optionee
this option may be exercised only by him or her (unless otherwise determined by
the Committee).

 

7.                                       Miscellaneous.

 

(a)                                  This option (i) shall be binding upon and
inure to the benefit of any successor of the Corporation, (ii) shall be governed
by the laws of the State of Texas, and any applicable laws of the United States,
and (iii) may not be amended except in writing.  No contract or right of
employment shall be implied by this option.

 

3

--------------------------------------------------------------------------------


 

(b)                                 If this option is assumed or a new option is
substituted therefore in any corporate reorganization (including, but not
limited to, any transaction of the type referred to in Section 425(a) of the
Internal Revenue Code of 1986, as amended), employment by such assuming or
substituting corporation or by a parent corporation or a subsidiary thereof
shall be considered for all purposes of this option to be employment by the
Corporation.

 

(c)                                  In the event the Optionee’s employment is
terminated by reason of Early or Normal Retirement and the Optionee subsequently
is employed by a competitor of the Corporation, the Corporation reserves the
right, upon notice to the Optionee, to declare the option forfeited and of no
further validity.

 

8.                                       Securities Law Requirements.  The
Corporation shall not be required to issue shares upon the exercise of this
option unless and until (a) such shares have been duly listed upon each stock
exchange on which the Corporation’s Stock is then registered; and (b) a
registration statement under the Securities Act of 1933 with respect to such
shares is then effective.

 

The Board may require the Optionee to furnish to the Corporation, prior to the
issuance of any shares of Stock in connection with the exercise of this option,
an agreement, in such form as the Board may from time to time deem appropri­ate,
in which the Optionee represents that the shares acquired by him upon such
exercise are being acquired for investment and not with a view to the sale or
distribution thereof.

 

9.                                       Option Subject to 1998 Plan.  This
option shall be subject to all the terms and provisions of the 1998 Plan and the
Optionee shall abide by and be bound by all rules, regulations and
determinations of the Board now or hereafter made in connection with the
administration of the 1998 Plan.  Capitalized terms not otherwise defined herein
shall have the meanings set forth for such terms in the 1998 Plan.

 

IN WITNESS WHEREOF, the Corporation has executed this Stock Option as of the day
and year first above written.

 

 

 

AMR Corporation

 

 

 

 

 

 

/s/ Charles D. MarLett

 

Optionee

Charles D. MarLett

 

Corporate Secretary

 

4

--------------------------------------------------------------------------------
